Citation Nr: 1019146	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  97-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a lumbar spine disability.

2.  Entitlement to an initial compensable rating for a right 
knee disability for the period from February 27, 1995, to 
October 12, 1995, an initial rating higher than 10 percent 
for the period from October 13, 1995, to July 29, 2001, and 
an initial rating higher than 20 percent for the period since 
July 30, 2001.

3.  Entitlement to an increased rating for a right hip 
disability, rated as 30 percent disabling from February 27, 
1995, to July 11, 1995, 100 percent disabling for the period 
from July 12, 1995, to August 31, 1996, 30 percent disabling 
for the period from September 1, 1996 to July 29, 2001, and 
50 percent disabling since July 30, 2001.

4.  Entitlement to a compensable rating for the residuals of 
a fracture of the left mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The Veteran's disagreement with portions of these 
decisions led to this appeal.  The Veteran's appeal has had a 
protracted procedural history.  The Board finds it helpful to 
outline this history.

The Veteran filed an application for VA compensation benefits 
in February 1995. Based on this application, the RO issued a 
September 1995 rating decision, which increased the rating 
for the Veteran's hip disability from 10 to 30 percent, 
effective the date of the February 1995 claim.  The RO also 
granted service connection for a right knee disability, 
assigning a noncompensable rating, and for a back disability, 
assigning a 10 percent rating.  These grants of service 
connection were also effective as of the February 1995 claim.  
The September 1995 RO decision also denied service connection 
for a right foot disability.

In a statement received in October 1995, the Veteran 
requested "reconsideration" of the ratings assigned to the 
hip disability and his lower back disability, as well as of 
the denial of service connection for the right foot 
disability.  In addition, the Veteran requested a temporary 
100 percent rating based on right hip surgery.  In a March 
1996 statement, the Veteran requested "primary" service 
connection for his right knee.  The Board notes that 
secondary service connection for a right knee disability was 
granted in the September 1995 rating decision.  All right 
knee symptoms were taken into account in the rating.  The 
Board re-characterizes this as a disagreement with the rating 
assigned for the right knee disability.  The Veteran also 
requested an increased rating for his service-connected left 
mandible disability.  After consideration of these 
statements, the Board finds that the Veteran submitted a 
timely notice of disagreement to the September 1995 rating 
decision and filed a new claim for an increased rating for 
the left mandible disability.  The issues on appeal have been 
characterized to reflect the appropriate ratings of the 
disabilities during the periods under appeal.

As the Veteran filed a timely notice of disagreement with the 
RO's denial of service connection for a right foot disability 
and the RO failed to issue a statement of the case on this 
matter, the claim was remanded by the Board in January 2008, 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A 
statement of the case was issued in October 2009, and the 
Veteran was duly informed of his appeal rights.  The Veteran 
did not submit a substantive appeal of the issue of 
entitlement to service connection for a right foot 
disability, and the issue therefore is not in appellate 
status.  The Board will not further address the Veteran's 
claim of entitlement to service connection for a right foot 
disability.

In an August 1996 rating decision, the RO granted an increase 
in the rating of the right knee disability to 10 percent, 
effective October 1995, and denied an increased rating for 
the back and right hip disabilities.  In addition, 
entitlement to a temporary 100 percent rating based on right 
hip replacement was denied and service connection for the 
right foot disability was again denied.

In a November 1996 rating decision, the RO granted a 
temporary total rating for the right hip disability (100%) 
from July 12, 1995 to August 31, 1996.  As of September 1, 
1996, the RO restored the 30 percent rating for the right hip 
disability.  The RO also denied increased ratings for the 
back, right hip, and left mandible disabilities.

In statements submitted in January 1997, the Veteran 
expressed continued disagreement with the ratings assigned 
for his back disability, right knee disability, and left 
mandible disability, as well as the "use of a combined rating 
table."  In addition, the Veteran indicated disagreement with 
the length of the temporary 100 percent rating based on the 
hip replacement, and the rating assigned to the disability 
after the temporary total rating ended.

The RO issued a February 1997 statement of the case regarding 
the issues of increased ratings for the back disability, 
right knee disability, and left mandible disability, and the 
use of the combined rating table was explained therein.  The 
statement of the case did not include the issue of an 
increased rating for the hip disability.  In September 1997, 
the Veteran filed a timely substantive appeal (VA Form 9).

In July 2003, the RO issued a supplemental statement of the 
case.  The RO increased the rating of the right knee 
disability to 20 percent, effective July 30, 2001.  In 
addition, the RO increased the rating of the right hip 
disability to 50 percent, also effective July 30, 2001.  As 
noted, the issue of an increased rating for the right hip 
disability was not previously addressed in a statement of the 
case.  See 38 C.F.R. § 19.31.

A July 2004 supplemental statement of the case was issued 
only as to the claims of increased ratings for the back 
disability, the right knee disability, and the left mandible.  
The RO issued a subsequent statement of the case in February 
2006, however, regarding the issues of increased ratings for 
the back disability, the right knee disability, the left 
mandible, the use of the combined rating table, as well as 
the rating of the right hip disability.

The Veteran and his spouse testified before the Board in June 
2007.  A copy of the transcript of that hearing has been 
associated with the claims file.  At the time of the hearing, 
the Veteran withdrew his claim regarding the use of the 
combined rating table.  See 38 C.F.R. § 20.204 (2009).

In September 2007 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In January 2008, the Board remanded the claims enumerated 
above for additional development.  In this remand, the Board 
instructed the AMC to contact the Veteran to clarify what, if 
any, additional claims the Veteran wished to file, to include 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  In January 2010, the Veteran 
submitted a claim of entitlement to a TDIU rating.  That 
claim is currently pending before the RO and is not in 
appellate status.

The Veterans Law Judge before whom the Veteran testified in 
June 2007 is no longer employed by the Board.  In January 
2010, the Veteran was informed of such and was offered an 
opportunity to have a hearing with another Veterans Law 
Judge.  In a response received in February 2010, the Veteran 
declined the opportunity for an additional hearing.  
Accordingly, the Board will proceed with the consideration of 
his case.

The Board notes that during the pendency of this appeal the 
RO increased the ratings of some of the disabilities on 
appeal.  As the Veteran, however, has not been given the 
maximum ratings under the applicable rating criteria and the 
Veteran has not withdrawn his appeal as to these increased 
rating claims, these issues remain in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993

After review of the procedural history, as outlined above, 
the Board finds that the issues on appeal are as listed on 
the title page.  The Board in cognizant that the issue of an 
increased rating for a hip disability has arguably not been 
perfected.  However, the Board also recognizes that VA's 
statutory duty to assist means that VA must liberally read 
all documents submitted to include all issues presented.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In view of 
the foregoing and with consideration that the RO issued two 
supplemental statements of the case regarding this issue and 
that the Board has received testimony on the matter, the 
claim for an increased rating for a hip disability is in 
appellate status.  See EF v. Derwinski, 1 Vet. App. 324 
(1991).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal,  the Veteran's 
service-connected lumbar spine disability (multilevel 
degenerative disc disease with facet disease and grade I 
spondylolisthesis at L4-L5) has been manifested by no more 
than mild lumbosacral strain, and no more than slight 
limitation of motion (forward flexion limited to no more than 
70 degrees, extension limited to no more than 15 degrees, 
right lateral bending limited to no more than 15 degrees, 
left lateral bending limited to no more than 30 degrees, and 
rotation limited to no more than 30 degrees, with pain on the 
ends of motion) of the thoracolumbar spine with 
characteristic pain on motion.  It has not been productive of 
any incapacitating episodes within the past 12 months.  
Ankylosis has not been shown.

2.  Throughout the pendency of the appeal, the Veteran's 
lumbar spine disability has been manifested by neurological 
manifestations which approximate no more than mild incomplete 
paralysis of the right and left sciatic nerves.

3.  Throughout the pendency of the appeal, the Veteran's 
right knee disability (degenerative arthrosis with moderate 
narrowing the medial joint compartment and chondrocalcinosis) 
has been manifested by subjective complaints of pain, 
instability, giving way, stiffness, weakness, fatigability, 
and intermittent swelling, and objective findings of 
tenderness to palpation, moderate instability, popping, 
clicking, moderate degenerative changes, extension to 0 
degrees, and flexion limited at most to 60 degrees.  There is 
no clinical evidence of ankylosis or dislocation of semilunar 
cartilage.

4.  For the period from February 27, 1995, to July 11, 1995, 
the Veteran's right hip disability (residuals of a fracture) 
was manifested by subjective complaints of pain, and 
objective evidence of flexion to 90 degrees, abduction to 10 
degrees, adduction to 10 degrees, internal rotation of 0 
degrees, and external rotation to 15 degrees, and severe 
degenerative arthritis.  This amounted to no more than 
malunion of the femur with marked hip disability; there was 
no disunion of the femur.

5.  On July 12, 1995, the Veteran underwent a total right hip 
arthroplasty.  For the period from July 12, 1995, to August 
31, 1996, the Veteran was in receipt of a 100 percent total 
disability rating based upon surgical treatment requiring 
convalescence.

6.  For the period from September 1, 1996 to July 29, 2001, 
the Veteran's right hip disability (status post total right 
hip replacement) was manifested by less than moderately 
severe residuals of weakness, pain, and limitation of motion.

7.  For the period from July 30, 2001, to September 21, 2005, 
the Veteran's right hip disability was manifested by no more 
than moderately severe residuals of weakness, pain, and 
limitation of motion.  Throughout this period, he had right 
hip flexion limited to no more than 70 degrees, abduction 
limited to no more than 20 degrees, adduction limited to no 
more than 15 degrees, internal rotation limited to no more 
than 20 degrees, and external rotation limited to no more 
than 30 degrees.  He did not require the use of an assistive 
device for ambulation.

8.  Since September 22, 2005, the Veteran's right hip 
disability has been manifested by no more than markedly 
severe residual weakness, pain, and limitation of motion 
following implantation of a prosthesis.  Since September 22, 
2005, he has required the use of a cane for assistance with 
ambulation.

9.  Throughout the pendency of the appeal, the residuals of 
the Veteran's left mandible fracture have been manifested by 
occasional tenderness while chewing or speaking.  The 
residuals have not been productive of impairment of speech or 
limitation of motion of the temperomandibular joint.  Any 
displacement of the mandible has been no more than slight.




CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for 
an initial disability rating in excess of 10 percent for the 
orthopedic manifestations of a lumbar spine disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5292, 5293 (2002); 38 C.F.R. § 4.71a, DC 5293 (2003); 38 
C.F.R. §§ 4.71a, DCs 5237, 5243 (2009).  

2.  Throughout the pendency of the appeal, the criteria for 
separate 10 percent ratings for neurological manifestations 
of a low back disability (mild incomplete paralysis of the 
right and left sciatic nerves) have been met.  38 U.S.C.A. §§ 
1155, 5107(b), 5110(g) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 (2009).

3.  The criteria for a rating of 20 percent, but no more, for 
moderate instability of the right knee joint have been met 
throughout the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.17a, DC 5257 (2009).

4.  The criteria for a separate 10 percent rating for 
arthritis with limitation of flexion of the right knee joint 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5256, 5258-62 (2009).

5.  The criteria for a rating in excess of 30 percent for a 
right hip disability, for the periods from February 27, 1995 
to July 11, 1995, and from September 1, 1996 to July 29, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5103; 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5010, 5251, 5252, 
5253, 5255 (2009).

6.  The criteria for a rating in excess of 50 percent for a 
right hip disability, for the period from July 30, 2001 to 
September 21, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DC 5054 (2009).

7.  The criteria for an increased rating of 70 percent for a 
right hip disability, for the period since September 22, 
2005, have been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DC 5054.

8.  The criteria for a compensable rating for the residuals 
of a fracture of the left mandible have not been met.  
38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.150, DCs 9904, 9905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

With respect to the Veteran's claims for increased ratings 
for his right hip disability and the residuals of a fracture 
of the left mandible, the United States Court of Appeals for 
Veterans Claims (Court) had held that at a minimum, adequate 
VCAA notice in an increased rating claim required that VA 
notify the claimant that, to substantiate such a claim:  (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The United States Court of Appeals for the Federal Circuit 
vacated the Court's decision, overturning the requirement 
that VA provide notice that the claim could be substantiated 
by evidence of a disability's impact on daily life and that 
VA provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the veteran's court's decision) were 
not disturbed by the Federal Circuit's decision. 

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claims.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with 
the analysis for determining whether a VCAA notice error 
affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect 
the essential fairness of the adjudication by showing that 
the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In a July 2004 letter VA notified the Veteran that he should 
submit evidence showing that his service-connected 
disabilities had worsened in severity.  In a March 2008 
letter, he was also told that he could substantiate the 
claims with a statement from his doctor, containing the 
physical and clinical findings, the results of any laboratory 
tests or X-rays, and the dates of the examinations and tests.  
He was also instructed that he may submit statements from 
other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disabilities had become worse.  

Both letters also informed the Veteran as to what evidence VA 
was responsible for obtaining, and what evidence VA would 
help the Veteran get.  

The timing deficiency with regard to this notice was cured by 
readjudication of the claims in an October 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  The content of the March 2008 notice 
letter fully complies with the requirements of 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  

Accordingly, the Board finds that VA satisfied its duty to 
notify the Veteran with respect to this claims for increased 
ratings for his right hip disability and the residuals of a 
fracture of the left mandible under the VCAA in accordance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Veteran's appeals for increased initial ratings for his 
right knee and lumbar spine disabilities arise from his 
disagreement with the initial ratings assigned following the 
grants of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the 
Board finds that VA satisfied its duties to notify the 
Veteran with respect to these claims.

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The Veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran was provided 
notice of the missing elements and subsequent adjudication.  
Accordingly, the Board finds that any error in the notices 
provided to the Veteran on his claims have not affected the 
essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claims 
that shows he understood the need to provide VA with 
information and evidence to support his claims.  As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and all available private treatment records are in the 
record.  In June 2007 testimony before the Board, the Veteran 
stated that he had received VA treatment for his worsening 
back disability in April 2007.  All VA records dated in April 
2007 were obtained after the Board's January 2008 remand.  
While the Veteran also testified that he receives VA 
treatment every four months, because he did not mention any 
other VA records as being relevant to the claims on appeal, 
the Board finds that the associating of the April 2007 VA 
records with the file substantially complied with the Board's 
remand instructions, and that an additional remand to obtain 
any other VA records, pertaining to treatment the Veteran may 
or may not have received, is not necessary.  See Dyment v. 
West, 13 Vet. App. 141, 146- 47 (1999).  Similarly, although 
May 2005 VA treatment records show that the Veteran reported 
seeing a private physician for medical care, later VA records 
show that he denied receiving private treatment.  
Significantly, the Veteran has not provided VA authorization 
to obtain records from any private physician referred to in 
the May 2005 treatment record.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided VA examinations with respect to his 
right hip disability in May 1995, May 1996, August 1996, 
April 2003, and July 2009.  He underwent VA examinations for 
his right knee disability in May 1995, May 1996, August 1996, 
July 2002, April 2003, and July 2009.  He underwent VA 
examinations of his lumbar spine disability in May 1995, May 
1996, August 1996, July 2002, June 2005, and in July 2009.  
Finally, the Veteran underwent VA examinations for the 
residuals of his left mandible fracture in July 1996 and in 
June 2009.  There is no indication that any of these 
disabilities have worsened since the dates of the most recent 
examinations.  Accordingly, additional examinations are not 
required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); 
cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the claims on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

For the purpose of rating disability from arthritis, the hip 
and knee are considered major joints.  The lumbar spine is 
considered a group of minor joints, rated on a parity with 
major joints.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

A.  Lumbar Spine

The criteria for rating disabilities of the spine have twice 
been revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) 
"the nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule 
and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled 
expectations." Princess Cruises v. United States, 397 F.3d 
1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The changes in the rating criteria for back disabilities have 
no discernable retroactive effects, and will be applied in 
this decision as of their effective date.  The old rating 
criteria will be applied for the entire period of the appeal.

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria in the 
statement of the case and supplemental statements of the 
case.  The Board's following decision results in no prejudice 
to the Veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the Veteran's lumbar spine disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2009).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2009).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     

The Veteran's lumbar spine disability was originally rated 10 
percent disabling under DC 5295, which contemplates 
lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 (2002).  
Other applicable diagnostic codes include DC 5292, which 
contemplates limitation of motion of the lumbar spine, and DC 
5293, which contemplates intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DCs 5292, 5293 (2002).  

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  

VA and private treatment records dated from July 1994 to May 
1995 demonstrate that the Veteran periodically complained of 
discomfort (related to muscle spasm and radiculopathy) 
associated with his low back, although complaints associated 
with limitation of motion of the low back were infrequent.  
These clinical records do not contain measurements of the 
range of motion of the Veteran's lumbar spine.  

The Veteran underwent VA examination of his lumbar spine in 
May 1995, at which time the range of motion of the lumbar 
spine was recorded.  On VA examination in May 1995, the 
Veteran had 20 degrees extension, 70 degrees flexion, 30 
degrees lateral flexion, bilaterally, and 35 degrees lateral 
rotation, bilaterally.  He complained of significant low back 
pain that made it difficult for him to sleep.

Clinical records dated from May 1995 to May 1996 show that in 
July 1995, the Veteran was noted to have decreased range of 
motion of his back.  The precise ranges of motion, however, 
were not recorded.  Records dated throughout this period 
otherwise do not refer to the ranges of motion of the lumbar 
spine.

On VA examination in May 1996, the Veteran complained of 
activity-related pain in his lumbar spine.  He was observed 
to be able to ambulate on his heels and toes with no 
functional disability.  Range of motion testing revealed 30 
degrees extension, 80 degrees flexion, 40 degrees lateral 
bending, bilaterally, and 30 degrees rotation, bilaterally.  
Finally, on examination in August 2005, he had 30 degrees 
extension, 90 degrees flexion, and 30 degrees lateral 
rotation and flexion, bilaterally.   

The next records pertaining to the lumbar spine are dated in 
August 1996, when the Veteran again underwent VA examination 
of his lumbar spine.  The Veteran was observed to ambulate 
without an antalgic gait.  He did not have difficulty getting 
on his toes on the right side.  Range of motion testing 
revealed 30 degrees extension, 80 degrees flexion, 30 degrees 
lateral bending, bilaterally, and 30 degrees rotation, 
bilaterally.

Clinical records dated from August 1996 to July 2002 show 
that the Veteran continued to periodically complain of low 
back pain that radiated into his lower extremities.  The 
ranges of motion of the Veteran's lumbar spine were not 
recorded at any point during this period.

The Veteran underwent VA neurological examination related to 
nonservice-connected cervical spine complaints in July 2002.  
The ranges of motion of the Veteran's lumbar spine were not 
recorded.

Clinical records dated from July 2002 to June 2005 show that 
the Veteran was not a good historian secondary to a 
cerebrovascular accident that had resulted in dementia.  
These records contain very few complaints related to the 
lumbar spine.  The ranges of motion of the Veteran's lumbar 
spine were not recorded at any point during this period.

The Veteran underwent an additional VA examination of his 
spine in June 2005, although the examination focused more 
particularly on his nonservice-connected cervical spine than 
on his service-connected lumbar spine disability.  The 
Veteran presented to the examination ambulating without any 
assistive devices.  He was able to walk from the waiting room 
to the examination room; a distance of about 40 feet.  The 
Veteran's gait was normal.  He was able to squat and stand, 
and heel-and-toe walk.  The ranges of motion of his lumbar 
spine were not recorded.

Clinical records dated from June 2005 to July 2009 show that 
the Veteran continued to periodically complain of low back 
pain that radiated predominantly into his right lower 
extremity.  X-ray examination in October 2005 revealed 
multilevel lumbar degenerative disc disease with facet 
disease with grade I spondylolisthesis at L4-L5.   Records 
dated in January 2006 show that the Veteran was using a cane 
due to increased right hip pain.  At no time during this 
period were the ranges of motion of the Veteran's lumbar 
spine recorded.

The Veteran underwent VA examination of his lumbar spine in 
July 2009.  At the time of the examination, the Veteran 
complained of low back pain that occasionally radiated into 
the bilateral lower extremities.  He described experiencing 
increased back pain in the morning and after increased 
physical activity, including prolonged standing and walking.  
He was currently able to walk a very short distance with the 
assistance of a cane.  He did not currently use a back brace 
or any other back support.  He described his level of back 
pain as a 5 to 7 out of 10, on a scale from 1 to 10, and 
described the pain as constant in nature.  He denied 
experiencing flare ups of his back disability.  His 
activities of daily living, however, were restricted, in that 
he needed assistance with lower extremity dressing, 
especially with his socks and shoes.  

Physical examination revealed a slightly stooped posture.  
However, there was no gross scoliosis in the thoracolumbar 
spine.  Active and passive range of motion testing revealed 
flexion from 0 to 70 degrees, with pain at the end of 
flexion; extension from 0 to 15 degrees, with pain at the end 
of extension; lateral bending from 0 to 15 degrees on the 
right, and from 0 to 30 degrees on the left; and rotation 
from 0 to 30 degrees, bilaterally, with pain at the end of 
range of motion.  The Veteran was unable to tolerate 
repetitive range of motion of the lumbar spine due to 
increased pain.  The Veteran was diagnosed with low back pain 
syndrome related to degenerative disc disease of the lumbar 
spine with facet disease with grade I spondylolisthesis at 
L4-L5, per the October 2005 X-ray report.

There are no further records pertaining to the lumbar spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

Based upon the ranges of motion recorded at each of the above 
examinations, the Board concludes that the Veteran's 
limitation of motion throughout the pendency of the appeal 
most accurately falls within the slight range.  On each of 
the above examinations, the Veteran had near normal extension 
and rotation, and normal or better than normal lateral 
bending on all occasions but two:  in May 1995 the Veteran's 
extension was restricted by 10 degrees, and in July 2009, his 
extension and right lateral bending were restricted by 15 
degrees.  Throughout the pendency of the appeal, the 
Veteran's flexion was limited by no more than 20 degrees.  
Significantly, he was still able to forward flex more than 
half of what is considered to be the normal range.  Overall, 
most ranges of motion were near normal or greater than 
normal, and at no time was his range of motion noted to be 
moderately severe, severe, or extremely minimal.  Thus, under 
the old qualitative criteria for evaluating limitation of 
motion of the lumbar spine, the Veteran's low back disability 
was slight, for which a 10 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular 
criteria of DC 5292 cannot serve as a basis for an increased 
rating in this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 10 percent rating.  According to the new regulations, 
his ranges of motion fall within the requirements for no more 
than a 10 percent rating:  forward flexion greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion greater than 120 degrees but not greater than 235 
degrees.  38 C.F.R. § 4.71a, DC 5237 (2009).  Thus, the new 
schedular criteria of DC 5237 cannot serve as a basis for an 
increased rating either.

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating under the rating 
criteria for limitation of thoracolumbar motion in effect 
prior to September 2002, and that the criteria for a rating 
greater than 10 percent for the spine disability are not met 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  However, limitation of motion caused by 
pain was limited to the end of the range testing, as noted in 
the July 2009 examination.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the Veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 10 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2009).  

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent was not warranted unless there was muscle spasm 
on extreme forward bending, and loss of lateral motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, DC 5295 
(2002).  In this case, reports of VA examination dated in May 
1995, May 1996, August 1996, July 2002, June 2005, and July 
2009 demonstrated tenderness in the paralumbar region to deep 
palpation, but no evidence of muscle spasm, with the 
exception of mild to moderate muscle spasm and tenderness 
along the lumbar paraspinal muscles bilaterally, seen on 
examination in July 2009.  Notwithstanding the muscle spasm 
demonstrated on examination in July 2009, there is no 
evidence demonstrating loss of lateral motion, unilateral, in 
standing position, as a result of muscle spasm.  The Veteran 
was able to bend and rotate to both the right and left, 
albeit with limitations, at the time of the July 2009 
examination.  In order to warrant an increased rating of 20 
percent under this diagnostic code, he would have to have 
been unable to move in one lateral direction while standing, 
as a result of muscle spasm.  

Clinical records dated throughout the pendency of the appeal 
also show no clinical findings of muscle spasm on extreme 
forward bending or loss of lateral motion, unilateral, in 
standing position.  Thus, the Veteran's low back disability 
does not satisfy the criteria for a higher rating of 20 
percent under the old criteria of DC 5295.  Under the new 
schedular criteria, the Veteran's range of motion does not 
meet the criteria for a higher rating of 20 percent, as 
discussed immediately above.

At any rate, separate ratings under DC 5292 and 5295 would 
constitute prohibited pyramiding, because both codes provide 
for compensation based on limitation of motion.  38 C.F.R. 
§ 4.14 (2009).  

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the Veteran to a 
higher rating, the evidence for consideration includes VA and 
private treatment records dated from July 1994 to April 2007 
and reports of VA examination dated in May 1995, May 1996, 
August 1996, July 2002, June 2005, and July 2009.  These 
records show that the Veteran complained of pain radiating 
predominantly from his low back into his right buttock and 
right lower extremity, although on occasion he also 
complained of pain and numbness that radiated into his left 
lower extremity.  

Records dated in July 1994 show that neurological examination 
revealed positive bilateral straight leg raising at 60 
degrees.  However, there were no objective neurologic 
deficits in the lower extremities.  He was assessed with 
possible lumbar radiculopathy.

On VA examination in May 1995, the Veteran had positive 
straight leg raising on the right at 80 degrees, and on the 
left at 70 degrees.  There was hyporeflexia on all lower 
extremity reflexes, and there was slight hypesthesia over the 
mid forefoot laterally.

Clinical records dated in April 1996 show that the Veteran 
had +2 reflexes in his knees, and +1 reflexes in his ankles.  
Sensory examination was normal to light touch, pinprick, and 
vibration.

On VA examination in August 1996, the Veteran denied 
experiencing bowel, bladder, or cauda equine symptoms.  
Examination revealed weakness of the extensor hallucis longus 
on the right with decreased sensation of the lateral aspect 
of the right leg.  Deep tendon reflexes were diminished but 
equal, bilaterally.  The Veteran was diagnosed with chronic 
lumbosacral sprain and degenerative joint disease with right-
sided radiculopathy.

Clinical records dated from August 1996 to July 2002 show 
that in February 1997, straight leg raising was negative on 
the right.  In June 1997, the Veteran had 2+ reflexes in both 
knees and ankles.  Motor examination was normal.  In August 
1997, strength testing revealed 4-/5 throughout the right 
lower extremity, and 5/5 in throughout the left lower 
extremity.  In August 1998, deep tendon reflexes were absent 
at the knees and ankles.

On VA examination in July 2002, the Veteran complained of 
numbness in his feet, worse on the right than on the left.  
Sensory examination revealed decreased sensation to light 
touch and pinprick up to the ankles, worse on the right than 
on the left, and decreased vibration up to the ankles, 
bilaterally and symmetrically.  

Clinical records dated from July 2002 to June 2005 show that 
in September 2005, sensation was intact, distally, at the 
right hip.  

On VA examination in June 2005, no gross atrophy of the lower 
extremities was noted.  Neurological examination was not 
otherwise conducted.

In October 2005, the Veteran complained of back pain that 
radiated throughout his entire right lower extremity, down to 
the right ankle.  

Clinical records dated from October 2005 to July 2009 do not 
refer to neurologic complaints.

On VA examination in July 2009, the Veteran complained of low 
back pain that occasionally radiated into both lower 
extremities.  He stated that he sometimes felt that both legs 
were weak and that he had some tingling and numbness in both 
lower extremities.  He denied experiencing bladder or bowel 
incontinence due to low back pain.  Examination revealed 
muscle strength of the bilateral lower extremities within 
normal limits except with regard to decreased extension of 
the right knee and straight leg raising test caused increased 
lower back pain.  However, there was no radiating pain 
bilaterally at 50 degrees.  Deep tendon reflexes were 0/4 at 
the knees and ankles.  Sensory examination of the lower 
extremities was unremarkable.  

Based upon the above, the evidence in this case shows that 
the Veteran has been diagnosed with radiculopathy related to 
his low back disability.  However, it appears to have been 
intermittent in nature, as the Veteran did not consistently 
report experiencing radiation of pain and numbness, physical 
examination did not consistently reveal abnormal neurological 
findings, and he has been shown to have only mild sensory 
impairment in both lower extremities.  The Board accordingly 
finds that the Veteran's neurological symptoms do not amount 
to moderate recurring attacks of intervertebral disc 
syndrome.  The Veteran is thus not entitled to a rating 
higher than 10 percent for his low back disability under the 
old schedular criteria of DC 5293. 

As noted above, the code relating to intervertebral disc 
syndrome was amended, effective September 23, 2002.  
38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Here, there is 
no evidence that the Veteran was prescribed bed rest by a 
physician for more than two weeks but less than four weeks 
during any one-year period of the rating period under 
consideration.  Accordingly, he is not entitled to an 
increased rating under this version of this diagnostic code.  
Therefore, it is necessary to determine whether the Veteran 
may be entitled to a higher rating if chronic neurological 
manifestations are evaluated separately and combined with all 
other disabilities.

Turning first to the orthopedic manifestations, the above-
noted reports of VA examination dated in May 1995, May 1996, 
August 1996, and July 2009 showed forward flexion limited to 
no more than 70 degrees, extension limited to no more than 15 
degrees, right lateral bending limited to no more than 15 
degrees, left lateral bending limited to no more than 30 
degrees, and rotation limited to no more than 30 degrees, 
with pain on the ends of motion.  These ranges of motion 
would warrant a rating of no more than 10 percent under the 
general rating formula.  The requirements for a higher rating 
under the general rating formula, forward flexion greater 
than 30 degrees but not greater than 60 degrees, or combined 
range of motion not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis, are not demonstrated.  
38 C.F.R. § 4.71a, DC 5237 (2009).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).

For neurological manifestations, Diagnostic Code 8520 
provides the rating criteria for paralysis of the sciatic 
nerve, and therefore neuritis and neuralgia of that nerve.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  
Diagnostic Code 8620 refers to neuritis of the sciatic nerve, 
and DC 8720 refers to neuralgia of the sciatic nerve.

The record shows that the Veteran has diminished sensation in 
both lower extremities, worse on the right than on the left, 
and that he has reported radiating pain and numbness.  
Diagnostic studies have documented disc disease consistent 
with those findings.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, a 10 percent rating is warranted for mild 
incomplete paralysis of the sciatic nerve.  The decreased 
sensation and complaints of radiating pain are indicative of 
mild incomplete paralysis of that nerve.  As the findings are 
present in both lower extremities, separate 10 percent 
ratings are warranted.

The next higher rating would require moderate incomplete 
paralysis.  The Board finds no evidence of organic changes, 
such as muscle atrophy, trophic changes, etc., that would 
warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the sciatic nerve.  The 
findings are entirely sensory, and the Veteran's impairment 
has been described by private and VA examiners as mild.  The 
record does not support a finding that the disabilities are 
more than mild.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  

In this case, the Schedule is adequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but findings do not support a rating in excess of 10 percent 
for the orthopedic manifestations, or more than separate 10 
percent ratings for the neurologic manifestations affecting 
the right and left lower extremities.  In addition, it has 
not been shown that the service-connected back disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the pendency 
of this claim, the Veteran's lumbar spine disability has not 
warranted ratings higher than 10 percent for the orthopedic 
manifestations, and separate 10 percent ratings for the 
neurologic manifestations affecting the right and left lower 
extremities.  All reasonable doubt has been resolved in favor 
of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Right Knee

The Veteran's right knee disability has been rated 0 percent 
disabling under DC 5003-5257 for the period from February 27, 
1995, to October 12, 1995, 10 percent disabling for the 
period from October 13, 1995, to July 29, 2001, and 20 
percent disabling for the period since July 30, 2001.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 5003 pertains to degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5257 
pertains to subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.

Diagnostic Codes 5260, which contemplates limitation of 
flexion of the leg, 5261, which contemplates limitation of 
extension of the leg, and 5259, which pertains to symptomatic 
removal of semilunar cartilage, are also applicable in this 
instance.  38 C.F.R. § 4.71a, DCs 5259, 5260, 5261.

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint), 5262 (impairment 
of the tibia and fibula) and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not 
show that the Veteran has any of those conditions.  
Specifically, the treatment records and the May 1995, May 
1996, August 1996, July 2002, April 2003, and July 2009 
reports of VA examination do not demonstrate any objective 
finding ankylosis of the right knee.  Additionally, no 
treatment record or report of VA examination demonstrates 
genu recurvatum or any impairment of the tibia and fibula.  
Lastly, the Veteran has consistently denied experiencing 
locking of the right knee, and the treatment records and 
reports of VA examination are negative for any findings of 
dislocation of semilunar cartilage.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Clinical records dated from July 1994 to May 1995 show that 
the Veteran complained of right knee pain.  These records do 
not show that the ranges of motion of the Veteran's right 
knee were recorded at any time during this period.

The Veteran underwent VA examination of his right knee in May 
1995.  At the time of the examination, the Veteran was 
observed to walk with a significant limp.  Physical 
examination revealed slight quadriceps atrophy on the right.  
Range of motion testing revealed extension to 0 degrees and 
flexion to 120 degrees.  There was no effusion.  Post-
surgical scars were present.

Clinical records dated from May 1995 to May 1996 show that in 
October 1995, the Veteran was found to have "decreased" 
range of motion in all joints of the right lower extremity 
due to pain.  The precise ranges of motion of the Veteran's 
right knee, however, were not recorded.  In December 1995, 
the Veteran complained of continued right knee pain after 
falling down the stairs in October 1995.  Physical 
examination revealed extension to 0 degrees and flexion to 45 
degrees.  MRI examination revealed degenerative changes and a 
torn medial meniscus.  He was instructed to continue range of 
motion exercises.  In May 1996, the Veteran had extension to 
0 degrees and flexion to 120 degrees.

On VA examination in May 1996, the Veteran complained of 
medial and lateral joint line tenderness to deep palpation.  
There was slight swelling about the right knee but no 
effusion.  Range of motion testing revealed extension to 0 
degrees and flexion to 45 degrees.  The surgical scar was 
healed and nontender.  The diagnosis was degenerative joint 
disease, status post right meniscectomy.

There are no further records pertaining to the right knee 
until August 1996, when the Veteran underwent an additional 
VA examination of his right knee.  Range of motion testing at 
that time revealed extension to 0 degrees and flexion to 95 
degrees.  Physical examination revealed no evidence of 
swelling, redness, or increased temperature.  Surgical scars 
were healed and nontender.  The diagnosis was degenerative 
joint disease, status post right meniscal tear and status 
post right meniscectomy.

Clinical records dated from August 1996 to July 2002 show 
that in February 1997, the Veteran had extension to 0 degrees 
and flexion to 60 degrees.  There was no effusion.  He was 
noted to be scheduled for a right arthroscopy in March 1997.  
Post-operative records dated in March 1997 show that the 
Veteran continued to complain of right knee pain following 
the arthroscopic meniscectomy.  In August 1997, the Veteran 
complained of constant dull achiness in his right knee.  He 
stated that he felt that his most recent surgery had not 
helped to alleviate his symptoms.  Physical examination 
revealed a mildly edematous right knee.  The right knee was 
mildly to moderately tender to palpation on both the medial 
and lateral joint line of the right knee.  Range of motion 
testing revealed extension to 0 degrees and flexion to 90 
degrees.  X-ray examination in August 2001 demonstrated 
moderately severe osteoarthritis of the right knee with 
radiological progression since 1995.  There are no further 
records pertaining to the right knee until July 2002.

On VA examination in July 2002, the Veteran was observed to 
have a 3 degree flexion contracture which he was able to flex 
to approximately 110 degrees with coaching.  The examiner 
noted that this restricted his passive ranging "supposedly 
due to pain."  There was some patellofemoral tenderness and 
some medial joint line tenderness.  There was no effusion.

There are no additional clinical records pertaining to the 
right knee until April 2003, when the Veteran again underwent 
VA examination of the right knee.  At the time of the 
examination, the Veteran complained of constant right knee 
pain that inhibited his ability to walk.  He complained of 
reduced range of motion of the right knee.  Physical 
examination of the right knee showed no swelling or effusion.  
Post-surgical scars were observed to be well-healed.  There 
was tenderness along the medial joint line on palpation.  
Range of motion testing demonstrated extension to 0 degrees 
and flexion to 110 degrees, with pain.  There was no fixed 
flexion deformity.  Patellofemoral crepitus on patellofemoral 
grind test indicated age-related degenerative changes, 
although this was more severe on the right than on the 
"normal" left knee.  

There are no additional clinical records pertaining to the 
right knee until July 2009, when the Veteran again underwent 
VA examination of the right knee.  At the time of the 
examination, he complained of continued stiffness and limited 
range of motion of the right knee that was exacerbated as a 
result of prolonged standing or walking and was relieved by 
rest and pain medication.  He was not using a brace or 
support for the right knee.  Physical examination of the 
right knee revealed no joint heat sensation or effusion.  
There was no medial joint or lateral joint line tenderness.  
Range of motion testing revealed extension lacking by 10 
degrees and flexion to 95 degrees, with pain at the ends of 
motion.  Repetitive range of motion test could not be 
conducted because of pain.  X-ray examination revealed 
degenerative arthrosis with moderate narrowing of the medial 
joint compartment and chondrocalcinosis.

There are no further records pertaining to the range of 
motion of the Veteran's right knee.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
occasion on which the range of motion of the Veteran's right 
knee was recorded, the Veteran had full extension of the 
knee, or extension to zero degrees, with the exception of the 
July 2009 examination, where he had extension lacking by 10 
degrees.  Even considering the limited extension demonstrated 
on the July 2009 examination, extension limited by 10 degrees 
warrants a noncompensable evaluation.  Accordingly, the 
Veteran is not entitled to a higher rating for the right knee 
under Diagnostic Code 5261, at any time during the pendency 
of the appeal.  

Similarly, the evidence does not support a higher rating 
under Diagnostic Code 5260.  While on two occasions during 
the pendency of the appeal the Veteran was found to have 
flexion limited to 45 degrees, which would warrant a rating 
of 10 percent, this limitation of flexion appears to have 
been isolated findings, not representative of the Veteran's 
flexion ability.  The vast majority of the occasions on which 
his range of motion was tested, the Veteran had 
noncompensable limitation of flexion.  The fact that the 
Veteran had 120 degrees of flexion on the day prior to the 
May 1996 VA examination at which time he was found to have 
flexion to 45 degrees supports the conclusion that the 45 
degree measurements were not accurate representations of his 
flexion ability.  Thus, the 45 degree measurements appear to 
have been temporary exacerbations for which the Veteran is 
not entitled to a compensable rating.  Flexion otherwise 
limited at most to 60 degrees does not warrant a higher 
rating under Diagnostic Code 5260.  Even an additional 10 
percent loss of functionality does not meet the criteria for 
a higher rating.  38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 
8 Vet. App. 202 (1995).  

The Board has determined that the Veteran is not entitled to 
a compensable rating for the right knee under either 
Diagnostic Code 5260 or 5261.  Given that he did not meet the 
criteria for a compensable rating under either of these 
Diagnostic Codes, General Counsel Precedent Opinion 
VAOPGCPREC 9-2004 is not applicable.  VAOPGCPREC 9-2004 
(September 17, 2004).  VAOPGCPREC 9-2004 held that separate 
ratings could be assigned when the criteria for a compensable 
rating under Diagnostic Codes 5260 and 5261 were met.  In the 
present case, there is no basis for a compensable rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261.

The Veteran in this case has been rated under DC 5003-5257.  
He has not, however, been awarded a compensable rating for 
the arthritis with which he has been diagnosed since at least 
February 1995.  In order to be eligible for a separate rating 
under DC 5003, the Veteran must not qualify for compensation 
under the diagnostic codes pertaining to limitation of 
motion.  See 38 C.F.R. §§ 5003, 5010.  As discussed above, 
the Veteran here does not qualify for compensation on the 
basis of limitation of motion.  Accordingly, the Board finds 
that the Veteran has been entitled to a 10 percent rating, 
but no more, under DC 5003 for his arthritis.  Under DC 5003, 
a 20 percent evaluation is not warranted unless X-ray 
evidence shows involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations.  The knee and spine are considered major 
joints, or rated on a parity with major joints.  While the 
Veteran is service-connected for arthritis in his right knee 
and spine, because there is no evidence demonstrating that 
his arthritis has caused any incapacitating exacerbations, he 
is not entitled to a higher rating of 20 percent.  Thus, he 
is not entitled to a higher rating under this diagnostic 
code.

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for knee 
impairment with moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.  Under 38 C.F.R. § 4.31, where the criteria 
for a compensable rating under a diagnostic code are not met, 
and the schedule does not provide for a zero percent 
evaluation, as in DC 5257, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2009).

Clinical records dated from July 1994 to May 1995 show that 
the Veteran periodically complained of right knee pain.  
These records do not, however, show that he complained of 
right knee instability at any time during this period.

On VA examination in May 1995, the Veteran was observed to 
walk with a significant limp.  On physical examination, the 
right knee was stable.  There were no meniscal signs, and 
Lachman's sign was negative.  Drawer's sign was also 
negative, both on the anterior as well as the posterior 
cruciate ligaments.

Clinical records dated from May 1995 to May 1996 show that in 
October 1995, the Veteran reported having fallen down the 
stairs after his right knee gave out.  On physical 
examination, the right knee had a positive McMurray's test 
but negative Lachman's.  A December 1995 MRI demonstrated a 
tear of the posterior horn of the medial meniscus.  

On VA examination in May 1996, there was no gross instability 
about the right knee.

Clinical records dated from May 1996 to August 1996 do not 
demonstrate complaints of right knee instability.

On VA examination in August 1996, Lachman's, pivot shift, 
Drawer, Ober, and Apley signs were negative.

In April 1997, the Veteran underwent right arthroscopic 
meniscectomy.  He continued to experience pain in his right 
knee.  Clinical records dated from August 1996 to July 2002 
otherwise do not pertain to right knee instability.

On VA examination in July 2002, the Veteran's right knee was 
stable in all planes.

Clinical records dated from July 2002 to April 2003 do not 
demonstrate complaints or findings of right knee instability.

On VA examination in April 2003, the Veteran complained of 
buckling of the right knee joint.  Physical examination, 
however, revealed no medial or lateral collateral ligament 
laxity.  Stress test for collateral ligaments indicated the 
ligaments were intact.  There was no patellofemoral 
dislocation or subluxation on flexion and extension.  
Anterior and posterior Drawer, and Lachman's tests were 
negative.  Pivot shift was negative.

Clinical records dated from April 2003 to July 2009 do not 
demonstrate complaints or findings of right knee instability.  
However, at his June 2007 hearing before the Board, the 
Veteran complained of right knee instability and stated that 
he required the use of a cane for ambulation.

On VA examination in July 2009, the Veteran was observed to 
walk with a single-axis cane.  He did not use a brace or 
other knee support.  Physical examination revealed no gross 
joint instability medially, laterally, anteriorly, or 
posteriorly.  Testing, however, could not be completed due to 
complaints of pain.  His ambulation ability was noted to be 
at less than 20 feet.

There are no further records pertaining to right knee 
instability.

The record reflects that the Veteran's right knee disability 
is manifested by frequent giving way of the right knee.  
Physical examination of the right knee, however, has revealed 
only minimal ligamentous instability.  The RO assigned a 10 
percent disability rating under this diagnostic code 
effective October 13, 1995, and increased the rating to 20 
percent, effective July 30, 2001.  The Board, however, finds 
that the Veteran's right knee disability has been manifested 
by the same degree of instability throughout the pendency of 
the appeal.  There is no evidence demonstrating a worsening 
of instability as of July 30, 2001.  Accordingly, the Board 
concludes that a 20 percent disability rating under DC 5257 
has been warranted throughout the pendency of the appeal.  
Because only minimal ligamentous instability was demonstrated 
during the pendency of the appeal, the Board finds that his 
right knee instability does not qualify "severe," and that he 
is therefore not entitled to a rating higher than 20 percent 
for instability of the right knee under DC 5257.

The Board now turns to the final applicable diagnostic code, 
DC 5259.  The Board finds that while the Veteran is status 
post repair of a medial meniscal tear of the right knee, he 
is not entitled to a separate 10 percent rating under this 
diagnostic code.  A separate rating under this diagnostic 
code is not warranted because there is no other 
symptomatology associated with the removal of semilunar 
cartilage that has not been accounted for by the 10 percent 
rating under DC 5003 and the 20 percent rating under DC 5257.  
To also grant a separate 10 percent rating under 5259 in this 
case would amount to impermissible pyramiding.  38 C.F.R. § 
4.14.  As DC 5259 does not provide for a rating higher than 
10 percent, DC 5259 also cannot serve as a basis for ratings 
higher than 10 and 20 percent.

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected right 
knee disability manifests with instability and painful 
motion.  As discussed in the preceding section, these 
symptoms are contemplated by the rating criteria.  Hence, the 
criteria for referral for consideration of an extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected right knee disability has 
warranted no more than a 20 percent disability rating for 
moderate instability and a 10 percent rating for arthritis 
with noncompensable limitation of motion throughout the 
pendency of the appeal.  All reasonable doubt has been 
resolved in favor of the Veteran in making this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.  Right Hip

The Veteran's right hip disability has been rated as 30 
percent disabling for the period from February 27, 1995, to 
July 11, 1995, 100 percent disabling for the period from July 
12, 1995, to August 31, 1996, as 30 percent disabling for the 
period from September 1, 1996 to July 29, 2001, and as 50 
percent disabling since July 30, 2001.

The Veteran underwent a total right hip arthroplasty on July 
12, 1995.  The RO granted a temporary 100 percent rating (for 
convalescence following surgery), effective from July 12, 
1995, to August 31, 1996.  See 38 C.F.R. § 4.30 (2009).  The 
100 percent rating in effect during this period is the 
maximum rating possible under all potentially applicable 
rating criteria; the Veteran cannot be awarded more than 100 
percent under schedular criteria at any given time.  See 
38 C.F.R. § 4.71a.  Therefore, the Board need not discuss the 
impact of DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain), before finding that an increased schedular rating for 
a right hip disability is not warranted for this period.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board will thus evaluate whether the Veteran is entitled 
to a higher rating for each period, excluding the period 
during which he was in receipt of a 100 percent disability 
rating.

1.  February 27, 1995, to July 11, 1995

For the period from February 27, 1995, to July 11, 1995, the 
Veteran's right hip disability was rated 30 percent disabling 
under DC 5255-5010.  As noted above, hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 
5255 pertains to malunion of the femur with marked knee or 
hip disability.  38 C.F.R. § 4.71a, DC 5255.  Diagnostic Code 
5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, 
DC 5010.

Diagnostic Codes 5252, which pertains to limitation of thigh 
flexion, 5251, which pertains to limitation of thigh 
extension, and 5253, which pertains to limitation of 
abduction or rotation, are also applicable during this 
period.  38 C.F.R. § 4.71a, DCs 5251, 5252, 5253 (2009).  

In addressing the applicability of other diagnostic codes, 
the Board finds that DCs 5250 and 5254 are not applicable, as 
there is no evidence of ankylosis or flail joint.  38 C.F.R. 
§ 4.71a, DCs 5250, 5254 (2009).  Similarly, as the Veteran 
had not yet undergone a total right hip arthroplasty during 
this period, DC 5054 is not applicable.

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, a 10 percent 
rating is warranted.  

Diagnostic Code 5252 addresses limitation of flexion of the 
thigh.  When flexion is limited to 10 degrees, a 40 percent 
rating is applicable.  When flexion is limited to 20 degrees, 
a 30 percent rating is applicable.  When flexion is limited 
to 30 degrees, a 20 percent rating is applicable.  When 
flexion is limited to 45 degrees, then a 10 percent rating is 
applicable.  

Diagnostic Code 5253 addresses impairment of the thigh.  When 
there is limitation of abduction, and motion lost beyond 10 
degrees, then a 10 percent rating is assigned.  When there is 
limitation of adduction of cannot cross legs, then a 10 
percent rating is assigned.  When there is limitation of 
rotation of the thigh, and the veteran cannot toe-out more 
than 15 degrees, then a 10 percent rating is assigned.  
Normal range of motion for flexion of the hip is 0 - 125 
degrees, and normal range of motion for abduction of the hip 
is 0 - 45 degrees.  38 C.F.R. § 4.71, Plate II.  Under 38 
C.F.R. § 4.31, where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DCs 5251, 
5252, and 5253, a zero percent evaluation will be assigned 
when the required symptomatology is not shown.  38 C.F.R. § 
4.31.

Clinical records dated from July 1994 to July 11, 1995, show 
that the Veteran complained of right hip pain.  In August 
1994, the Veteran's right hip had 0 degrees rotation and 
markedly restricted abduction and adduction.  He was able to 
flex to about 90 degrees.  X-ray examination revealed severe 
degenerative arthritic changes.  The treating physician noted 
that the Veteran would almost certainly need a total right 
hip replacement in the next several years.

In October 1994, the Veteran was noted to be having marked 
difficulty with his right hip.  In February 1995, the Veteran 
stated that he felt that his right hip disability was 
gradually worsening.  In May 1995, the Veteran stated that he 
would like to proceed with a total hip replacement.  X-ray 
examination at that time revealed advanced osteoarthritis 
with complete loss of the joint space and a large overhanging 
osteophytic lip surrounding the entire acetabelum.  The 
treating physician noted that a hip replacement was required 
and would be scheduled shortly.

On VA examination in May 1995, the Veteran complained of 
constant pain in the right hip that seemed to radiate down to 
his right knee.  Physical examination of the hip revealed 90 
degrees flexion, 0 degrees internal rotation, 15 degrees 
external rotation, 5 degrees external rotation deformity, 10 
degrees adduction, and 10 degrees abduction.  X-ray 
examination of the right hip revealed advanced degenerative 
changes with a subluxated femoral head.

There is no further evidence pertaining to the right hip 
dated during this period.

The Board finds that the Veteran is not entitled to an 
increased rating under the diagnostic criteria pertaining to 
arthritis.  Diagnostic Code 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  In the absence of 
limitation of motion, X-ray evidence of arthritis involving 
one major joint or group of minor joints, will warrant a 
rating of 10 percent; in the absence of limitation of motion, 
X-ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The hip is considered a major 
joint.  38 C.F.R. § 4.45.  

For the period from February 27, 1995, to July 11, 1995, the 
Veteran's hip was rated 30 percent disabling under a 
diagnostic code predicated upon limitation of motion (DC 
5255).  As DC 5010 allows for the assignment of a compensable 
rating only where there is noncompensable limitation of 
motion, the assignment of a compensable rating under DC 5010 
would amount to impermissible pyramiding because both codes 
provide for compensation based on limitation of motion.  
38 C.F.R. § 4.14.  Accordingly, neither DC 5003 nor 5010 may 
serve as a basis for an increased rating in this case. 38 
C.F.R. § 4.71a, DC 5003.

Neither may DC 5251 serve as a basis for an increased rating.  
A 10 percent disability rating is the maximum available 
rating under that DC 5251.  As the Veteran is already in 
receipt of a 30 percent rating under DC 5010-5255, DC 5251 
may not serve as a basis for an increased rating in this 
case.  38 C.F.R. § 4.71a, DC 5255.

Turning now to Diagnostic Codes 5252 and 5253, clinical 
records dated from July 1994 to July 1995 show 0 degrees 
rotation, markedly decreased adduction and abduction, and 
flexion to 90 degrees.  On VA examination in May 1995, range 
of motion testing of the right hip revealed flexion of 90 
degrees, abduction of 10 degrees, adduction of 10 degrees, 
internal rotation of 0 degrees; and external rotation of 15 
degrees.  Based upon these measurements, the Board finds that 
the Veteran is not entitled to a higher rating for his right 
hip disability for the period from February 27, 1995, to July 
11, 1995.  Specifically, he did not have limitation of 
flexion of the thigh at the hip to 10 degrees, as is required 
for a 40 percent rating under DC 5252.  DC 5253 does not 
provide for a rating in excess of 30 degrees.  Accordingly, 
the Veteran is not entitled to a rating higher than 30 
percent for this period under either DC 5252 or DC 5253.  
38 C.F.R. § 4.71a, DCs 5252, 5253.

The Board now turns to the final applicable diagnostic code 
for this period, DC 5255, which addresses impairment of the 
femur.  38 C.F.R. §4.71a, DC 5255.  Under DC 5255, a 30 
percent disability rating is warranted for malunion of the 
femur with marked knee or hip disability.  A 60 percent 
disability rating contemplates fracture of surgical neck of 
the femur with false joint, or fracture of shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weightbearing preserved with aid of brace.  Finally, 
an 80 percent disability rating, the highest rating 
assignable under this code, contemplates fracture of shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).

Clinical records dated from July 1994 to July 1995, and the 
May 1995 report of VA examination do not demonstrate fracture 
of the surgical neck of the femur with false joint, or 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace.  X-ray examination in May 1995 revealed 
advanced osteoarthritis with complete loss of the joint space 
and a large overhanging osteophytic lip surrounding the 
entire acetabelum, and a subluxated femoral head, but did not 
show a fracture of the surgical neck of the femur with false 
joint, or fracture of shaft or anatomical neck of the femur 
with nonunion, without loose motion, weightbearing preserved 
with aid of brace, as is required for an increased rating of 
60 percent under this diagnostic code.

In considering the effect of pain on repetitive use, the 
Board notes that the VA examiner did not specifically address 
whether there was evidence of pain, fatigue, weakness, lack 
of endurance, or incoordination with repetitive movement.  
The Veteran contends that his right hip disability flares up 
with activity.  However, even if the Veteran did experience 
occasional flare-up of his right hip disability during this 
period and there re is no evidence which suggests, that, on 
repetitive use, the range of motion of his right hip would 
have been restricted by pain or other factors to limitation 
of flexion of the thigh at the hip to 10 degrees, as is 
required for a 40 percent rating under either DC 5252.  Thus, 
even considering the effects of pain on use, there is no 
probative evidence that the right hip was limited in motion 
to the requisite degree, and thus the requirements for an 
increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
for the period from February 27, 1995, to July 11, 1995, the 
Veteran's right hip disability warranted no more than a 30 
percent rating.  

2.  September 1, 1996 to July 29, 2001

For the period from September 1, 1996 to July 29, 2001, the 
Veteran's right hip disability was rated as 30 percent 
disabling under DC 5054, which pertains to hip replacement.  
See 38 C.F.R. § 4.71, DC 5054.

Diagnostic Codes 5252, which pertains to limitation of thigh 
flexion, 5251, which pertains to limitation of thigh 
extension, and 5253, which pertains to limitation of 
abduction or rotation, are also applicable during this 
period.  38 C.F.R. § 4.71a, DCs 5251, 5252, 5253.  However, 
as DCs 5251 and 5253 do not provide for a rating in excess of 
30 percent, they cannot serve as a basis for an increased 
rating during this period.

In addressing the applicability of other diagnostic codes, 
the Board finds that DCs 5010, 5250, 5254, and 5255 are not 
applicable, as following the total right hip arthroplasty in 
July 1997, there was no evidence of arthritis, nor evidence 
of ankylosis, flail joint, malunion, or nonunion of the 
femur.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5250, 5254, 5255.  

Diagnostic Code 5054 provides for a minimum 30 percent 
disability rating following the implantation of a hip 
prosthesis.  A 50 percent rating is warranted where there are 
moderately severe residuals of weakness, pain, or limitation 
of motion.  A 70 percent rating is warranted for markedly 
severe residual weakness, pain, or limitation of motion.  A 
90 percent rating is warranted for painful motion or weakness 
such as to require the use of crutches.  38 C.F.R. § 4.71a, 
DC 5054.

Clinical records dated from September 1996 to July 29, 2001 
do not show that the specific ranges of motion of the right 
hip were recorded at any time.  They also do not show that 
the Veteran experienced moderately severe residuals of 
weakness, pain, or limitation of motion.

As the evidence for consideration during this period does not 
demonstrate that the Veteran had limitation of flexion of the 
thigh at the hip to 10 degrees, as is required for a 40 
percent rating under DC 5252, or moderately severe residuals 
of weakness, pain, or limitation of motion, as is required 
for an increased rating of 50 percent under DC 5054, the 
Board concludes that the Veteran is not entitled to a rating 
higher than 30 percent for the period from September 1, 1996 
to July 29, 2001.

3.  Since July 30, 2001

The Veteran's right hip disability has been rated 50 percent 
disabling under DC 5054 since July 30, 2001.  As noted above, 
DC 5054 provides for a 50 percent rating where there are 
moderately severe residuals of weakness, pain, or limitation 
of motion.  A 70 percent rating is warranted for markedly 
severe residual weakness, pain, or limitation of motion.  
Finally, a 90 percent rating is warranted for painful motion 
or weakness such as to require the use of crutches.   

As no other diagnostic code pertaining to the hip provides 
for a disability rating in excess of 50 percent, there are no 
other diagnostic codes applicable for this time period.

Clinical records dated from July 30, 2001, to April 2003 do 
not show that the specific ranges of motion of the right hip 
were recorded at any time.  They also do not show that the 
Veteran experienced markedly severe residual weakness, pain, 
or limitation of motion following the implantation of his 
right hip prosthesis.

On VA examination in April 2003, the Veteran complained of 
significant pain in the right hip, which he described as 
rated as up to a level of 8 or 10 on a scale from 1 to 10.  
He described experiencing limitation of motion of the right 
hip that impaired his ability to walk, clicking in the right 
hip joint, and of weather-related exacerbations of pain.

The Veteran was observed to walk approximately 35 feet from 
the waiting room to the examination room.  He walked with an 
antalgic gait without any assistive device.  On questioning, 
he stated that he left his cane at home and did not use it 
very often.  

Physical examination of the right hip showed a large 
curvilinear scar of total hip replacement, which was well-
healed and nontender.  There was no swelling or deformity of 
the right hip.  Range of motion testing revealed flexion to 
80 degrees, extension to 15 degrees, with pain, abduction to 
30 degrees, adduction to 20 degrees, internal rotation to 20 
degrees, and external rotation to 30 degrees, with pain.

The diagnosis was status post right hip replacement with 
restricted range of motion.

Clinical records dated from April 2003 to July 2009 show that 
in August 2005, the Veteran reported right hip pain and 
swelling for the past week.  He was referred for orthopedic 
evaluation.  On orthopedic evaluation in September 2005, the 
Veteran stated that he had experienced pain and swelling in 
his right outer hip for the past 3 weeks.  Physical 
examination revealed no deformity of the right hip.  There 
was tenderness to palpation of the right greater trochanter 
and lateral thigh.  Range of motion testing demonstrated 
flexion from 0 to 100 degrees with lateral pain, abduction 
from 0 to 25 degrees, adduction from 0 to 15 degrees, 
internal rotation from 0 to 25 degrees, and external rotation 
from 0 to 35 degrees.  X-ray examination demonstrated no 
obvious loosening of the prosthesis.  The impression was 
possible trochanteric bursitis versus hardware failure.

On follow up evaluation on September 22, 2005, the Veteran 
complained of pain on ambulation.  Range of motion passively 
was somewhat painful on rotation at the end positions.  
Flexion was 70 degrees.  The impression was trochanteric 
bursitis, status post total right hip arthroplasty.  The 
Veteran was provided cane training due to decreased balance.

Records dated in October 2005 show that the Veteran reported 
only short-lived relief of his hip pain after a steroid 
injection.  He stated that his pain was getting worse.  He 
was noted to ambulate with the assistance of a cane.  He was 
given a Lidoderm patch for pain relief.  Records dated in 
January 2006, however, show that the patch was not very 
effective.  He was thereafter prescribed oxycodone.  Records 
dated five days later show that the Veteran's hip prosthesis 
was felt to possibly be loose.

In June 2007 testimony before the Board, the Veteran stated 
that his right hip disability caused him extreme pain.  
Nevertheless, he had stopped using the cane, because it drove 
him crazy.  He had decided to just "deal with the pain."  
He was able to walk a distance of one block, and then had to 
stop.  He stated that when he sat, he only sat on his left 
hip, as he was not able to put any pressure on his right hip.

X-ray examination of the right hip in August 2008 revealed 
total hip joint replacement with acetabular and femoral 
components in satisfactory and unchanged position.

There is no further evidence pertaining to the right hip 
until July 2009, when the Veteran again underwent VA 
examination of his right hip.  At the time of the 
examination, he complained of stiffness and limited range of 
motion of his right hip.  He was noted to walk with a cane.  
His pain was aggravated by prolonged standing and walking, 
and was relieved by rest and pain medication.

Physical examination of the right hip revealed an old healed 
scar on the lateral aspect of the right hip from previous 
surgery.  There was no tenderness along the scar tissue.  
There was no joint heat sensation or joint effusion of the 
right hip.  Testing of active and passive range of motion 
revealed flexion from 0 to 70 degrees with pain at the end of 
flexion, extension to 0 degrees, and abduction from 0 to 20 
degrees.  The examiner was unable to test adduction due to 
status post total hip replacement, and was unable to test 
rotation due to pain.

There is no further evidence pertaining to the right  hip.

The treatment records and April 2003 and July 2009 reports of 
VA examination show that throughout the pendency of the 
appeal, the Veteran had noncompensable limitation of motion 
of the right thigh.  In order to be entitled to a compensable 
rating based upon limitation of motion of the thigh, the 
Veteran would have had to have abduction limited to 10 
degrees or flexion limited to 45 degrees.  Thus, even were 
his right hip disability not rated under DC 5054, which 
contemplates limitation of motion resulting from a total 
arthroplasty, he would not be entitled to a compensable 
evaluation based strictly upon limitation of motion.  Even an 
additional 10 percent loss of functionality would not meet 
the criteria for a compensable rating based upon limitation 
of motion.  38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. 
App. 202 (1995).

Next, the Board finds that the Veteran is not entitled to a 
higher rating under DC 5054, for the period prior to 
September 22, 2005.  While the Veteran complained of right 
hip pain prior to September 22, 2005, the range of motion of 
his right hip was noncompensably disabling, and he did not 
require the use of a cane for ambulation.  As of September 
22, 2005, however, he reported increased right hip pain and 
instability of the right leg.  Prior to September 22, 2005, 
the Veteran did not require the use of an assistive device 
for ambulation.  However, since then, he has required the use 
of a cane.  Although in June 2007 testimony the Veteran 
stated that he did not use his cane, he stated that he was 
still in extreme pain, and was only able to ambulate for the 
distance of one block.  Thus, it appears to the Board that 
although the Veteran was not then using a cane, he still 
required the use of a cane for distances greater than one 
block or for prolonged standing.  Because the Veteran was 
shown to have increased pain and require the use of a cane as 
of September 22, 2005, and not earlier, the Board concludes 
that as of September 22, 2005, he was entitled to a higher 
rating of 70 percent for his left hip disability, based upon 
residuals of a left hip arthroplasty that resulted in 
markedly severe residual weakness, pain or limitation of 
motion.  The Board finds a rating higher than 70 percent is 
not warranted, as the Veteran's right hip disability does not 
require the use of crutches.

Prior to his right hip replacement, the Veteran was diagnosed 
with arthritis.  38 C.F.R. § 4,71a, DC 5010.  However, in 
order to be eligible for a separate rating under this 
diagnostic code, the Veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. §§ 5003, 5010. As 
discussed above, the Veteran here does not qualify for 
compensation on the basis of limitation of motion.  However, 
the Veteran in this case has been awarded 50 and 70 percent 
disability ratings under DC 5054.  Under DC 5010, a 10 
percent rating is warranted where there is X-ray evidence of 
arthritis involving two or more major joints or involving two 
or more minor joint groups.  38 C.F.R. §§ 5003, 5010. A 20 
percent evaluation is not warranted unless X-ray evidence 
shows involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  As noted above, the hip is considered a major 
joint.  In this case, however, there is no current evidence 
of arthritis in the right hip, as the right hip has been 
replaced by a prosthesis.  Even assuming arguendo that there 
was arthritis in his right hip, the Board finds that 
Diagnostic Code 5054 and the limitation of motion codes are 
not mutually exclusive, and that a separate rating under DC 
5010 therefore cannot be awarded.  Diagnostic Code 5054 
directs that a prosthetic hip will be rated 30 percent 
disabling, at minimum.  Where there is moderately severe 
residual weakness, pain, or limitation of motion, rated by 
analogy to DC 5252, a 50 percent rating is warranted.  In 
this case, the Veteran's limitation of motion is considered 
noncompensable.  Accordingly, his left hip disability is 
rated under DC 5054.  Because his disability is rated under 
DC 5054 rather than under the limitation of motion codes, the 
Board finds that even if he did have arthritis in his left 
hip, the 50 and 70 percent ratings under DC 5055 provide the 
requisite compensation for painful motion due to arthritis 
and he is not entitled to a separate 10 percent rating under 
DC 5010.  See also 38 C.F.R. § 4.14 (2009) (evaluation of the 
same manifestations under different rating codes is to be 
avoided).

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
In exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R § 
3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
right hip disability, but findings supporting ratings higher 
than 30 percent for the periods from February 27, 1995, to 
July 11, 1995, and from September 1, 1996 to July 29, 2001, 
and ratings higher than 50 percent for the period from July 
30, 2001 to September 21, 2005, and 70 percent since 
September 22, 2005, have not been documented.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence, however, demonstrates that throughout the 
pendency of the appeal, ratings higher than 30 percent for 
the periods from February 27, 1995, to July 11, 1995, and 
from September 1, 1996 to July 29, 2001, and ratings higher 
than 50 percent for the period from July 30, 2001 to 
September 21, 2005, and 70 percent since September 22, 2005, 
have not been warranted.  All reasonable doubt has been 
resolved in favor of the Veteran in making this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

D.  Left Mandible

The residuals of the Veteran's left mandible fracture are 
rated noncompensably disabling under DC 9999-9904.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27.  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows:  the first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, dental and oral conditions, and the last two digits 
will be "99" for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 
C.F.R. §§ 4.20, 4.27.  In this case, the RO determined that 
the diagnostic code most analogous to the residuals of the 
Veteran's left mandible fracture is DC 9904, which pertains 
to malunion of the mandible.  38 C.F.R. § 4.150, DC 9904.  
The Board can find no other more appropriate code to use in 
rating this disability.

Diagnostic Code 9904 provides for a noncompensable rating 
where there is slight displacement of the mandible.  A 10 
percent rating is warranted for moderate displacement of the 
mandible.  Finally, a maximum 20 percent rating is warranted 
for severe displacement of the mandible.  38 C.F.R. § 4.150, 
DC 9904.

As noted above, the words slight, moderate and severe are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The evidence does not demonstrate that the Veteran has loss 
of any portion of the mandible, nor nonunion of the mandible.  
Accordingly, the diagnostic codes pertaining to such 
disabilities are not applicable.  See 38 C.F.R. § 4.150, DCs 
9901, 9902, 9903 (2009).  

However, DC 9905, which pertains to limitation of motion of 
temperomandibular articulation, is applicable.  Diagnostic 
Code 9905 provides for a 10 percent rating when the range of 
lateral excursion is limited from 0 to 4 mm or the inter-
incisal range is limited to 31 to 40 mm.  A 20 percent rating 
is applicable when the inter-incisal range is limited to 21 
to 30 mm.  A 30 percent rating is warranted when the inter-
incisal range is limited to 11 to 20 mm.  A maximum 40 
percent rating is assigned when the range is limited to 0 to 
10 mm.  38 C.F.R. § 4.150, DC 9905.

The Veteran contends that he is entitled to a compensable 
rating for the residuals of his left mandible fracture 
because it impairs his ability to chew and speak and has 
resulted in the loss of teeth.  The Board notes in this 
regard that the loss of teeth is not service-connected, and a 
rating based upon loss of teeth is therefore not permissible.  
Accordingly, the Board will limit its evaluation to the 
impairment of motion of the mandible caused by the residuals 
of the fracture.

Clinical records dated from March 1995 to July 1996 do not 
pertain to the residuals of the left mandible fracture.  The 
first clinical evidence of record pertaining to the Veteran's 
jaw disability is dated in July 1996, when the Veteran 
underwent VA dental examination.  At that time, the Veteran 
complained of tenderness in his jaw when masticating and 
popping in the right temperomandibular (TM) joint.  Physical 
examination revealed a normal jaw contour and good mandibular 
movement.  The examiner determined that the residuals of the 
fracture had no disabling effect on the Veteran's everyday 
activities and that there were no ancillary problems as a 
result of the condition.  X-ray examination revealed complete 
healing of a jaw fracture.  The diagnosis was healed 
mandibular fracture.

Subsequent clinical records dated to June 2009 do not 
demonstrate complaints or findings related to the residuals 
of the left mandible fracture.

In June 2007 testimony before the Board, the Veteran stated 
that he was only able to speak at a very low volume as a 
result of his jaw disability.  He stated that at times, he 
experienced pain in his jaw, particularly after chewing or 
speaking for a prolonged period of time.  He had to be 
careful to eat softer foods so as to not cause pain.  He 
acknowledged, however, that there was no limitation in the 
motion of his TM joint; he was able to open his mouth 
normally.  

On VA examination in June 2009, the Veteran was noted to be 
edentulous and to have upper and lower dentures.  The 
Veteran's daughter, who was present at the examination, 
stated that her father did not want to use dentures, and 
frequently took them out, as he felt uncomfortable with 
dentures.

Physical examination revealed no difficulty opening the 
mouth, and no interference with speech.  Upon palpation of 
the mandible, there was no tenderness, clicking of the 
mandible, or dislocation of the mandible.

The examiner noted that the Veteran had a prior history of a 
jaw fracture secondary to an accident in the military.  He 
now had discomfort in mastication secondary to dentures.  
Based upon the statements of the Veteran and the Veteran's 
daughter, the Veteran's problems currently appeared to be 
limited to only trouble with the dentures.  He was able to 
open his mouth well and there was "really no decreased range 
of motion in the TM area."

On both VA examinations, the Veteran was found to have a 
normal jaw contour, without evidence of displacement of the 
mandible.  While the Veteran did not undergo any additional 
testing that may have clarified the exact degree of any 
displacement, the Board concludes that because no 
displacement was visible on physical examination, any 
displacement present cannot qualify as more than slight.  As 
any displacement is only slight in degree, a compensable 
rating is not warranted under DC 9904.

Similarly, a compensable rating is not warranted under DC 
9905.  On both examinations, the Veteran was found to have 
good mandibular movement.  No decreased range of motion of 
the TM joint was found on VA examination in June 2009.  
Additionally, the Veteran  himself acknowledged at his June 
2007 hearing before the Board that he did not have any 
trouble opening his mouth.  Given that the residuals of the 
left mandibular fracture do not cause limitation of motion of 
the TM joint, the Board concludes that a compensable rating 
is not warranted under DC 9905.

Based upon the Veteran's June 2007 testimony, written 
statements in support of his claim, and his statements to VA 
examiners in July 1996 and June 2009, it appears that the 
majority of the Veteran's current dental and oral complaints 
are related to his nonservice-connected edentulous status.  
Because the Veteran is not service-connected for the loss of 
teeth, a compensable rating may not be granted based upon any 
disability related to the loss of teeth.  In addition, the 
June 2009 examiner determined that there was no impairment of 
speech related to the service-connected disability.  Thus, 
despite the Veteran's complaints of his ability to speak only 
at low volumes, it appears that this is unrelated to his 
service-connected disability, and that a rating for speech 
impairment is thus inappropriate.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the residuals of the 
Veteran's left mandible fracture, but findings supporting a 
compensable rating have not been documented.  In addition, it 
has not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the pendency 
of this claim, the residuals of the Veteran's left mandible 
fracture have not warranted a compensable rating.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has an already pending claim for a 
TDIU rating.  Accordingly, the Board concludes that referral 
for a TDIU rating is not warranted.


ORDER

An initial rating higher than 10 percent for the orthopedic 
manifestations of a lumbar spine disability is denied.  

Separate 10 percent ratings for the neurological 
manifestations of a lumbar spine disability (mild incomplete 
paralysis of the sciatic nerves) affecting the right and left 
lower extremities are granted, subject to the regulations 
governing the payment of monetary awards.

An increased initial rating of 20 percent for moderate 
instability of the right knee throughout the pendency of the 
appeal is granted, subject to the regulations governing the 
payment of monetary awards. 

A 10 percent rating for arthritis with noncompensable 
limitation of motion of the right knee is granted, subject to 
the regulations governing the payment of monetary awards.

Ratings in excess of 30 percent for a right hip disability, 
for the periods from February 27, 1995, to July 11, 1995, and 
from September 1, 1996 to July 29, 2001 are denied.  

Ratings in excess of 50 percent for the right hip disability, 
for the period from July 30, 2001, to September 21, 2005, are 
denied.

An increased rating of 70 percent for the right hip 
disability is granted, from September 22, 2005, subject to 
the regulations governing the payment of monetary awards.

	(CONTINUED ON NEXT PAGE)





A compensable rating for the residuals of a left mandible 
fracture is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


